        Case 1:15-mc-01404-CKK Document 497 Filed 01/06/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




IN RE DOMESTIC AIRLINES TRAVEL                                   MDL Docket No. 2656
ANTITRUST LITIGATION                                            Misc. No. 15-1404 (CKK)

                                                           Public Version of Sealed Document
This Document Relates to:                                              ECF 495-1
ALL CASES




 UNITED AIRLINES, INC.’S CORRECTED MOTION FOR SUMMARY JUDGMENT

        United Airlines, Inc. (“United”), pursuant to Federal Rule of Civil Procedure 56, Local

Rule LCvR 7(h), and other applicable law, hereby moves for summary judgment, and requests

that the Court dismiss Plaintiffs’ claims in their entirety. There are no genuine disputes of

material facts in this case, and United is entitled to judgment as a matter of law.

       In support of this Motion, United relies upon all matters of record, including, but not

limited to, the following materials which, pursuant to the Stipulated Protective Order Regarding

Confidential and Privileged Materials (ECF 162), have been filed under seal on this date:

       1.      United Airlines, Inc.’s Memorandum in Support of Its Motion for Summary
               Judgment;

       2.      United Airlines, Inc.’s Statement of Material Facts (“SOF”); and

       3.      The Declaration of Chalana N. Damron, Appendix I (annotated), and Exhibits
               Nos. 1 – 4, 6- 14, 15 – 19, 20 – 48 – 103, 105 – 152, 155 – 168, 172 – 328, 330 –
               352, 354 - 366 thereto In Support of United’s Motion for Summary Judgment.

       United respectfully requests that summary judgment be entered in its favor as to

Plaintiffs’ claims, and Plaintiffs’ Corrected Consolidated Amended Class Action Complaint

(ECF 184) be dismissed with prejudice.

                                                  1
        Case 1:15-mc-01404-CKK Document 497 Filed 01/06/21 Page 2 of 3




December 16, 2020                   Respectfully submitted,
(as corrected, December 22, 2020)

                                    /s/ David M. Schnorrenberg
                                    Kent A. Gardiner (D.D.C. No. 432081)
                                    Cheryl A. Falvey (D.D.C. No. 414277)
                                    David M. Schnorrenberg (D.D.C. No. 458774)
                                    Luke van Houwelingen (D.D.C. No. 989950)
                                    CROWELL & MORING LLP
                                    1001 Pennsylvania Avenue, N.W.
                                    Washington, D.C. 20004
                                    Telephone: (202) 624-2578
                                    Facsimile: (202) 628-5116
                                    kgardiner@crowell.com
                                    cfalvey@crowell.com
                                    dschnorrenberg@crowell.com
                                    lvanhouwelingen@crowell.com

                                    Counsel for United Airlines, Inc.




                                       2
        Case 1:15-mc-01404-CKK Document 497 Filed 01/06/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 6, 2021, a true and correct copy of the foregoing public

version of Defendant United Airlines, Inc.’s Corrected Motion for Summary Judgment was

served on all counsel of record via the Court’s CM/ECF system, together with public versions of

the following supporting documents:

       4.     Corrected Memorandum of Points and Authorities in Support of Defendant
              United Airlines, Inc.’s Motion for Summary Judgment;

       5.     Defendant United Airlines, Inc.’s Corrected Statement of Material Facts;

       6.     Corrected Declaration of Chalana N. Damron in Support of Defendant United
              Airlines, Inc.’s Motion for Summary Judgment (including the appendix and
              exhibits thereto);

       7.     United Airlines, Inc.’s Corrected Index of Exhibits in Support of its Motion for
              Summary Judgment; and

       8.     [Proposed] Order Granting United Airlines, Inc.’s Motion for Summary
              Judgment.



Dated: January 6, 2021                             /s/ David M. Schnorrenberg
                                                   CROWELL & MORING LLP
                                                   1001 Pennsylvania Ave., NW
                                                   Washington, DC 20004
                                                   Telephone: (202) 624-2500
                                                   Facsimile: (202) 628-5116
                                                   dschnorrenberg@crowell.com

                                                   Counsel for Defendant United Airlines, Inc.




                                               3
